Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a final Office action in response to a non-final Office action reply filed on 10/12/22, in which claim 1 was amended and claim 11 was canceled.
Claim Objections
Claim 4 is objected to because of the following informalities:  claim 4, lns 2-3 recite “with high-density polyethylene melt temperature” which appears to be a misstatement of “with the high-density polyethylene melt temperature”. 
Claim 8 is objected to because of the following informalities:  claim 8, ln 1 recites “functionalize polyolefin” which appears to be a misstatement of “functionalized polyolefin”. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Council of Scientific and Industrial Research (WO 2019/092751, already of record).
For claims 1-3 and 9, Council of Scientific and Industrial Research teaches a method of additive manufacturing, (i) providing a thermoplastic blend comprised of high-density polyethylene and a second thermoplastic polymer, wherein the second polymer is a low-density polyethylene (pg 5 lns 20-22 & 27-30), (ii) heating and dispensing said thermoplastic blend through a nozzle to form an extrudate deposited on a base, wherein the high-density polyethylene and second thermoplastic polymer would be melted prior to dispensing through the nozzle, (iii) moving the base, nozzle or combination thereof while dispensing the thermoplastic blend so that there is horizontal displacement between the base and nozzle in a predetermined pattern to form an initial layer of the material on the base, and (iv) repeating steps (ii) and (iii) to form a successive layer of the material adhered on the initial layer to form an additive manufactured part, and repeating step (iv) such that a plurality of successive layers are adhered and built up forming the additive manufactured part (pg 1 lns 9-11, pg 8 lns 4-17).
Though Council of Scientific and Industrial Research does not teach providing a thermoplastic blend consisting of high-density polyethylene and a second thermoplastic polymer, Council of Scientific and Industrial Research does teach providing a thermoplastic blend consisting of high-density polyethylene, a second thermoplastic polymer and a nanofibrillar network forming additive (pg 7, lns 21-28) that reduces warping in 3D printing and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the nanofibrillar network forming additive for those applications that can tolerate some warpage. 
Though Council of Scientific and Industrial Research does not teach the amount of high-density polyethylene to the amount of second thermoplastic polymer by weight is a ratio from 1.5/1 to 20/1, or the ratio of 10/1 to 20/1, Council of Scientific and Industrial Research does teach the primary polymer forms majority component of the blend, constituting about 85 - 100 parts of the blend, while the secondary polymer constitutes a minority component of blend being present in range of 0 - 15 parts (pg 5 lns 22-25), and since the claimed ranges would overlap the range disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.
For claim 4, the high-density polyethylene would have a melt temperature and the second thermoplastic polymer would have a melt temperature and Council of Scientific and Industrial Research teaches the secondary polymer has less crystallinity than the primary polymer (pg 5 lns 21-22) and as such the high-density polyethylene melt temperature would be greater than the melt temperature of the second thermoplastic polymer.
For claims 10-11, Council of Scientific and Industrial Research teaches the high-density polyethylene and second thermoplastic polymer are formed into a filament that is drawn into the nozzle and melted within the nozzle (pg 8 lns 4-7); and the blend is comprised of a filler (pg 4 ln 27).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Council of Scientific and Industrial Research (WO 2019/092751, already of record) in view of Future Cyber Inc (WO 2016080573, already of record – see translation filed 1/29/21).
Council of Scientific and Industrial Research teaches the invention as discussed above, and the high-density polyethylene would have a melt index and the second thermoplastic polymer would have a melt index.
Council of Scientific and Industrial Research does not teach the melt index of the high-density polyethylene and melt index of the second thermoplastic polymer have a melt index ratio of the high-density polyethylene melt index/second thermoplastic polymer melt index of 0.1 to 5; or the melt index ratio is 0.2 to 1.
However, in the same field of endeavor pertaining a filament composition for a 3D printer, Future Cyber Inc teaches the high-density polyethylene exhibits a melt flow rate of 1 to 50 g/10 minutes (190 C, 21.18 N) and the low-density polyethylene exhibits a melt flow rate of 5 to 70 g/10 minutes (190 C, 21.18 N) (Description pg 3 paragraphs 4 & 6), and since the claimed ranges would overlap ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Future Cyber Inc with those of Council of Scientific and Industrial Research by using said melt index ratios in order to use proven process parameters that Council of Scientific and Industrial Research is silent to.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Council of Scientific and Industrial Research (WO 2019/092751, already of record) in view of Roy-Mayhew et al (US 2019/0389090).
Council of Scientific and Industrial Research teaches the invention as discussed above.
Council of Scientific and Industrial Research does not teach the second thermoplastic polymer is a functionalized polyolefin; and the functionalized polyolefin is an ethylene/acrylic acid copolymer, ethylene/methacrylic acid copolymers, maleic anhydride modified polyolefins, or a combination thereof.
However, in the same field of endeavor pertaining a flexible 3D printing feedstock material, Roy-Mayhew et al teach the second thermoplastic polymer is a functionalized polyolefin; and the functionalized polyolefin is a maleic anhydride modified polyolefin ([0086]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Roy-Mayhew et al with those of Council of Scientific and Industrial Research by having the second thermoplastic polymer be a functionalized polyolefin that is a maleic anhydride modified polyolefin in order to provide a desired density or hardness to the final part as suggested by Roy-Mayhew et al ([0084]).
Response to Arguments
Applicant's arguments filed 10/12/22 have been fully considered but they are not persuasive.
Applicant asserts that it is clear from the discussion of CSIR that the incorporation of the additive in the 3D printing blend is necessary to achieve the desired warp free printing of objects, and thus, CSIR does not render obvious a thermoplastic blend consisting of high-density polyethylene and a second thermoplastic polymer as recited in independent claim 1.
Examiner, however, points out that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the nanofibrillar network forming additive for those applications that can tolerate some warpage. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743